Citation Nr: 0800909	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  00-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for a cardiovascular 
disorder on a secondary basis.  

2.	Entitlement to service connection for a spinal disability 
(other than service-connected herniated lumbar disc) on a 
secondary basis.  

3.	Entitlement to service connection for a hiatal hernia on a 
secondary basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to July 
1978.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in February 2003.  That Member is no longer with 
the Board, but the veteran, in correspondence received in 
March 2007, indicated that he did not wish an additional 
hearing.  

The case was remanded by the Board in October 2003.  In July 
2005, three of the issues, those involving service connection 
for a hiatal hernia, cardiovascular disease and a spinal 
disorder were denied by the Board, with the remaining two 
issues regarding impotence and organic brain disease being 
again remanded.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision was vacated pursuant to a 
January 2007 Court Order.  In July 2007, the Board requested 
an opinion from the Chief of the Veterans Health 
Administration (VHA) of VA.  A response was received in 
August 2007.  Appellant and his representative were provided 
with a copy of the medical opinion obtained, and a written 
response has been filed, these issues are then before the 
Board for appellate review.  

While some development has been accomplished on the two 
issues remanded in July 2005, readjudication has not taken 
place, and consideration of those matters is referred to the 
RO for continued development.  Those issues are not properly 
before the Board at this time.
FINDINGS OF FACT

1.	Service connection is currently in effect for a herniated 
lumbar disc, evaluated as 60 percent disabling; pulmonary 
sarcoidosis, evaluated as 30 percent disabling; cutaneous 
sarcoidosis, evaluated as 10 percent disabling; esophageal 
bleeding with gastritis, evaluated as 10 percent disabling; 
paranoid schizophrenia, evaluated as 10 percent disabling; 
and sarcoidosis of the eyes, glaucoma, evaluated as 
noncompensable.  

2.	Any cardiovascular disorder is not causally related to the 
veteran's service connected disabilities, including 
sarcoidosis.  

3.	A hiatal hernia is not causally related to the veteran's 
service connected disabilities, including sarcoidosis.  

4.	A spinal disorder, other than service-connected lumbar 
disc herniation, is not causally related to the veteran's 
service connected disabilities, including sarcoidosis.  


CONCLUSIONS OF LAW

1.	Any cardiovascular disorder is not proximately due to, the 
result of, or aggravated by a service connected disease or 
injury.  38 C.F.R. § 3.310 (2007).  

2.	A hiatal hernia is not proximately due to, the result of, 
or aggravated by a service connected disease or injury.  
38 C.F.R. § 3.310 (2007).  

3.	A spinal disability, other than service connected 
herniated lumbar disc, is not proximately due to, the result 
of, or aggravated by a service connected disease or injury.  
38 C.F.R. § 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2004 and August 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the majority of the appellant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Regarding the grant of service connection for organic brain 
syndrome, it is noted that the RO will initially assign the 
effective date and rating for that award, which may be 
appealed to the Board.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The veteran is claiming service connection for numerous 
disabilities, including a cardiovascular disorder, hiatal 
hernia, and spinal disorder.  He specifically states that 
these disabilities are related to the sarcoidosis for which 
service connection has been granted.  It is also noted that 
service connection for a lumbar disc herniation has been 
established and been in effect for many years.  The spinal 
disorder claimed herein is in addition to this disability.  
The Board has reviewed the entire evidence of record, which 
includes the service medical records, VA and private 
outpatient treatment records, examinations by VA specifically 
to ascertain if sarcoidosis can be related to any of the 
claimed disabilities, and a medical opinion provided by the 
Chief of VHA.  After consideration of all the evidence of 
record, the Board finds that service connection is not 
warranted for any cardiovascular disorder, hiatal hernia, or 
separate spinal disorder, as secondary to sarcoidosis.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also, 38 C.F.R. § 3.310(b) (2007).

Service connection is currently in effect for a herniated 
lumbar disc, evaluated as 60 percent disabling; pulmonary 
sarcoidosis, evaluated as 30 percent disabling; cutaneous 
sarcoidosis, evaluated as 10 percent disabling; esophageal 
bleeding with gastritis, evaluated as 10 percent disabling; 
paranoid schizophrenia, evaluated as 10 percent disabling; 
and sarcoidosis of the eyes, glaucoma, evaluated as 
noncompensable.  

The medical evidence shows that the veteran began having 
symptoms of chest pain and cardiac related disabilities in 
the mid 1990's, with a private physician rendering an opinion 
in September 1996 that the veteran had chest wall pain that 
was possibly related to sarcoidosis.  He was noted to have a 
hiatal hernia in early 1990, with several physicians 
rendering opinions that he had gastroesophageal reflux 
disease that was related to medication, steroids, taken to 
treat his sarcoidosis.  (The award of service connection for 
esophageal bleeding, with gastritis, was, in part, granted as 
a result of these statements.)  He has been found to have 
significant symptoms of a spinal disorder, primarily of the 
low back, for which service connection has been in effect for 
many years.  

In July 2004, the veteran was afforded a VA compensation 
examination for the purpose of obtaining medical opinions 
relating to the veteran's contentions that his service-
connected sarcoidosis is related to his claimed cardiac, 
hiatal hernia or spinal disorders.  After an extensive review 
of the medical evidence, the examiner stated that there was 
absolutely no relationship found between the sarcoidosis and 
any cardiovascular disorder, hiatal hernia or any low back 
disorder.  

In July 2007, the Board requested that a second medical 
opinion be obtained by the VHA regarding whether claimed 
cardiovascular disease, a hiatal hernia, or a spinal disorder 
(other than the intervertebral disc syndrome for which 
service connection had already been established) could be 
related to sarcoidosis, including by aggravation.  In August 
2007, the specialist rendered opinions regarding the 
veteran's disabilities.  As to the cardiovascular disease, 
the specialist stated that, while the veteran had been 
treated many times for chest pain, there was no conclusive 
evidence that the veteran had significant ischemic heart 
disease.  Even so, it was noted that ischemic heart disease 
was not a manifestation of sarcoidosis and a search of the 
medical literature revealed no relevant citations.  
Therefore, there was no evidence that the veteran's 
cardiovascular status was affected by either sarcoidosis or 
by corticosteroid therapy used to treat this disease.  

As to the veteran's hiatal hernia, the specialist who 
rendered the August 2007 medical opinion stated that he 
concurred with the opinion of the examiner who evaluated the 
veteran's disabilities in July 2004 in that there was no 
relationship between sarcoidosis and a hiatal hernia.  In 
this regard, it was stated that a search of the medical 
literature revealed no relevant citations and there were no 
findings that corticosteroid therapy could have caused the 
hiatal hernia.  While it was noted that corticosteroid 
therapy could exacerbate gastrointestinal reflux and could 
cause upper gastrointestinal bleeding, these were separate 
diagnoses that did not relate directly to a hiatal hernia.  

Regarding the claim for a spinal disorder, the specialist 
concurred with the previous examiner's opinion that there was 
no evidence that sarcoidosis was related to the veteran's 
spinal disease.  While it was noted that corticosteroid 
therapy could accelerate bone loss, there was no 
documentation that the veteran had developed osteoporosis or 
osteopenia.  Therefore, it could not be found that the 
veteran's spinal disorder was related to sarcoidosis or to 
its therapy.  As such, the examiner stated that he could not 
find that the sarcoidosis or its therapy influenced the 
veteran's medical conditions beyond their natural 
progression.  

The opinions of the VA physician who evaluated the veteran in 
July 2004 and the specialist who independently evaluated the 
veteran's medical records at the behest of the VHA in August 
2007 are specific, direct and conclusive in stating that the 
veteran's service-connected sarcoidosis is not related to the 
development of cardiovascular disease, hiatal hernia, or a 
spinal disorder other than that for which service connection 
has already been established.  They are, by far, the most 
compelling evidence in the volumes of medical evidence that 
have been reviewed by the Board.  As such, there is no basis 
to establish service connection for cardiovascular disease, a 
hiatal hernia, or a separate spinal disorder and these claims 
must be denied.  These opinions are entered based on the 
entire of the record, and are more probative than any other 
opinions on file.


ORDER

Service connection for cardiovascular disease, hiatal hernia 
or a separate spinal disorder, on a secondary basis, is 
denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


